DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Divisional of U.S. Application No. 13/720,108, now U.S. Patent No. 9,404,147, which claims benefit of U.S. Application No. 61/577,648, filed December 19, 2011, and is also a Divisional of U.S. Application No. 15/191,231, now U.S. Patent No. 10,184,147, filed June 17, 2016.  Claims 23-30 will be examined on the merits.  Claims 1-22 were previously canceled.  No claims have been withdrawn. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.


3.	Claim 23 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,184,147.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,184,147 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a method of forming a closed nucleic acid structure from a target nucleic acid, comprising the steps of denaturing a target nucleic acid, annealing a non-extendable blocker pair and a primer pair to opposing strands of the denatured target nucleic, wherein the primers comprise a 3’ target binding segment and a 5’ segment, and the blockers bind downstream of the primers (see part 1 of claim 1 of the ‘147 patent that teaches extension blocker oligonucleotides), extending the primers with a nucleic acid polymerase wherein the extension is blocked by the blocker pair to form extended target nucleic acids with overhanging 5’ segments, denaturing the primer-extended target nucleic acids, annealing adaptors to the displaced primer extended target nucleic acids having overhanging 5’ segments to form adaptor capped nucleic acids, wherein the adaptors comprise a stem-loop structure (see part 3 of claim 1 of the ‘147 patent that teaches that the adaptors may comprise a stem-loop structure in the 3’ region), and contacting the adaptor-capped nucleic acid with a ligase which seals the nick in the adaptor-capped nucleic acid to form a closed nucleic acid structure.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 26-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 26 recites the limitations “wherein the extension blocker blocks nucleobase unit extension by a nucleic acid polymerase when the 5’ segment serves as a template for nucleobase unit extension in the absence of a partnering nucleobase unit that base pairs with the extension blocker, the nucleobase unit extension is not blocked by the extension blocker in the presence of a partnering nucleobase unit that base pairs with the extension blocker; (b) contacting the amplified target nucleic acid with a ligase which seals a nick between the 5’ phosphate group of a 

Subject Matter Free of the Prior Art
6.	Claims 23-30 are free of the prior art.  No prior art was found that teaches or suggests methods of forming a closed nucleic acid structure from a target nucleic acid as currently claimed.  The closest prior art of Travers et al. (U.S. Patent Pub. No. 2009/0298075, cited on IDS of 3/11/2019) teaches methods for preparing contiguous double-stranded nucleic acid constructs for sequencing both strands that comprises the use of amplification primers having blocking groups to prevent full-length extension of amplification products, and ligation of hairpin adaptors to the ends of the amplification products, or ligation of non-complementary portions of primers to form the contiguous double-stranded constructs (see Abstract, paragraph 9, lines 1-9, paragraph 104, lines 1-6, paragraph 112-115, and Figures 7 and 9).  However, Travers does not teach a step of preventing extension into 5’ overhang regions of the primer using a non-extendible blocker pair hybridizing 5’ of the primer binding region of the primers, followed by annealing first and second adaptors to form adapter-capped nucleic acids (current claim 23), or the use of a non-extendible blocker pair combined with the use of stem-loop 
It is also noted that Weissman et al. (U.S. Patent No. 6,235,502, cited on IDS of 3/12/2019) teaches methods of preparing closed nucleic acid structures comprising ligation of hairpin adaptors to a nucleic acid fragment (see column 5, lines 48-61 and Figure 2).  However, Weissman does not teach all the steps of any of the claimed methods, including the use of non-extendible blocker pairs to block primer extension, the use of stem-loop primers comprising or not an extension blocker, or the use of displacer pairs, to prepare closed nucleic acid structures.  In fact, Weissman does not teach any steps of using primer extension to form closed nucleic acid structures, but rather teaches annealing of primers to sequences of the hairpin regions of the already-formed closed structures, such as for performing rolling circle amplification (see Figure 2). 
Also of particular interest to the current invention is the prior art of He, L. (U.S. Patent Pub. No. 2004/0224330) that teaches methods for forming circular nucleic acid molecules, but in a manner distinct from that of the currently claimed invention. 

Conclusion
7.	Claim 23 is rejected on the grounds of nonstatutory obviousness-type double patenting, while claims 26-30 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 23-30 are free of the prior art, as discussed above, and claims 24 and 25 are allowable as written. 

Correspondence

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637